Citation Nr: 1529146	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable disability rating prior to April 6, 2007 for service-connected tonsillitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active military service from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In a June 2004 decision, the RO granted service connection for tonsillitis and assigned a noncompensable evaluation effective September 20, 1996.  The Veteran appealed the disability rating.  The RO continued the noncompensable rating in decisions dated in May 2005, February 2007, and January 2009.  In a January 2012 decision, the RO granted an increased 10 percent disability evaluation for tonsillitis effective April 6, 2007.  In a March 2012 letter, the Veteran specifically appealed the effective date of his increased rating, asserting the increased 10 percent rating is warranted back to the original date of service-connection, September 20, 1996. 

The Veteran testified before a Decision Review Officer at the RO in March 2014.  The Veteran also testified in a videoconference hearing with the undersigned Acting Veterans Law Judge in April 2015.  Transcripts of both hearings are included in the claims file.  


FINDING OF FACT

Throughout the claims period, the Veteran's chronic tonsillitis disability is manifested by hoarseness with inflammation of cords or mucous membrane.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for chronic tonsillitis prior to April 6, 2007, have been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.97, Diagnostic Codes 6599-6516 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The matter adjudicated below arises from a notice of disagreement with the effective date assigned, by way of a notice of disagreement with the January 2012 rating decision.  The receipt of a notice of disagreement did not give rise to further VCAA notice requirements.  Thus no further VCAA notice was required with respect to the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

Also, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Acting Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of assignment of effective dates as assigned by VA, elicited testimony relevant to the severity of his disabilities, and identified evidentiary deficits.  The actions of the Acting VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records were obtained.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

For these reasons, the Board finds that all necessary evidence and information as to the date of the claim referenced in this decision and the date of onset or increase of the disability at issue, as relevant, has been received.  There is no reasonable possibility that further development would result in more favorable determinations than those reached by the Board as to the earlier effective date claim on appeal.  See 38 U.S.C.A. § 5103A(a)-(d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Entitlement to disability rating in excess of 10 percent prior to April 6, 2007
	
	A.  Rules and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2014), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case.'  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

      B.  Analysis

The Veteran's tonsillitis disability is rated under Diagnostic Code 6599-6516.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20 (2014), whereby the disability is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.

Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2014).

Based on the evidence of record, the Board finds that the Veteran is entitled to a 10 percent disability rating for his tonsillitis prior to April 6, 2007.  

The Board notes the Veteran's various statements regarding hoarseness, to both the RO, VA examiners, and the Board.  Furthermore, VA treatment records dated in November 1980, June 1985, May 1986, January 1992,  June 1996, and February 1997 repeatedly reported the Veteran to have inflammation of his vocal cords or of the mucous membrane.  The Board notes that the VA examination dated in November 2004 showed tonsillitis and pharyngitis with no significant residuals.  However, the Board finds the Veteran is competent and credible to describe hoarseness and swelling of his throat. 

There is no evidence of hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy warranting a higher 30 percent disability rating at any time during the appeals process, and the Veteran has not asserted such.  

Accordingly, entitlement to a 10 percent disability rating is warranted throughout the entire claims period.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 10 percent disability rating, but no higher, prior to April 6, 2007 for service-connected tonsillitis is granted.



____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


